Appeal by defendants from an order-denying their motion to resettle a proposed case,on appeal by striking therefrom the record of a separate and distinct proceeding in contempt that grew out of the trial of the action. Order reversed on the law, without costs, and the motion granted, without costs. The record of a separate and distinct proceeding is not a proper part of the record on appeal from a judgment. (Wierichs v. Innis, 32 Mise. 462, affd. 56 App. Div. 625; 6 Carmody on Hew York Pleading and Practice, § 243.) Hagarty, Carswell, Johnston and Adel, JJ., concur; Lewis, P. J., not voting.